Title: From Thomas Jefferson to John Garland, 27 February 1822
From: Jefferson, Thomas
To: Garland, John


Gentlemen
Monticello
Feb. 27. 22.
I have recieved your favor of the 10th and am duly sensible of the honor done my name by it’s association with the institution formed in your College for improvement in the art of speaking. the efforts of the members will I trust give ajust reputation to the society & reflect on it’s name the honor which it cannot derive from it. in a country and government like ours eloquence is a powerful instrument, well worthy of the special pursuit of our youth. models indeed of chaste and classical oratory are truly too rare with us; nor do I recollect any remarkable in England. among the antients the most perfect specimens are perhaps to be found in Livy, Sallust and Tacitus. their pith and brevity constitute perfection itself for an audience of sages, on whom froth and fancy would be lost in air. but in ordinary cases, and with us particularly more developement is necessary. for Senatorial eloquence Demosthenes is the finest model; for the bar Cicero. the former had more logic, the latter more imagination.  of the eloquence of the pen we have fine samples in English. Robertson, Sterne, Addison are of the first merit in the different characters of composition, Hume, in the circumstance of style, is equal to any; but history principles spread a cloud over his many and great excellencies. the charms of his style and matter have made tories of all England, and doubtful republicans here.You say that any advice which I could give you would be acceptable. but, for this, you cannot be in better hands than of the worthy professors of your own College. their counsels would, I am sure embrace every thing I could offer, it will not however be a work of mere supererogation if it will gratify you, and will furnish a stronger proof of my desire to encourage you in your laudable dispositions.Some 36. or 32 years ago I had a nephew, the late Peter Carry, whose education I directed, and had much at heart his future fortunes residing abroad at the time in public service, my counsels to him were necessarily communicated by letters searching among my papers I find a letter written to him and conveying such advice as I thought suitable to the particular period, of his age and education. he was then about 15. and had made some progress in classical reading. as your present situation may be somewhat similar, you may find in that letter some things worth remembering. I inclose you a copy therefore. it was written in haste, under the pressure of official labors, and with no view of being ever seen but by himself. it might otherwise have been made more correct in style and matter. but such as it is, I place it at your service, and pray you to recieve it merely as a compliance with your own request, and as a proof of my good will and of my best wishes for your success in the career of life for which you are to worthily and laudably preparing yourselves.Th: Jefferson